Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 1 of 18 Page ID #:8




                EXHIBIT “A”
            Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 2 of 18 Page ID #:9
                                                        SU M M® NS                                                                    FOR COURT USE ONLY
                                               (CITACION JIJDICIAL)                                                                (SOLO PARA USO DE LA CORTE)
    NOTICE TO DEFENDANT:
    (AV1S0 AL DEMANDADO):
    DOLLAR TREE STORES , INC .,                                and DOES 1                                                                      L     ~       D
    through 50, inc lus ive ,                                                                                                  SUPERIOR COURT OF CALIFORNIA
                                                                                                                                   COUNTY OF RIVERBIDE
    YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                                        FEg 16 2p2I
    (LO ESTA DEMANDANDO EL DEMANDANTE
    PATRICIA BECK, an individual, ):                                                                                              L.VIL.LANUEVA
                                                                                                                                                                 -
     NOTICEI You have been sued. The court may decide
                                                                  against you without your being heard unless you respon
     below.                                                                                                                   d within 30 days. Read the information
         You have 30 CALENDAR DAYS after this summons
                                                                    and legal papers are served on you to fife a written
     served on the plaintiff. A letter or phone call will                                                                  response at this court and have a copy
                                                          not protect you. Your written response must be
      case. There may be a court form that you can use                                                       in proper legal form if you want the court to hear
                                                             for your response. You can find these court forms and                                                 your
     Online Self-Help Center (www.courtinfo.ca.gov/sel                                                                  more information at the California Courts
                                                            fhelp), your county law library, or the courthouse
     the court clerk for a fee waiver form. lf you do                                                             neares t you. If you cannot pay the filing fee, ask
                                                       not file your response on time, you may lose the case
     may be taken without further warning from the court.                                                          by default, and your wages, money, and proper
                                                                                                                                                                      ty
        There are other legal requirements. You may want
                                                                 to call an attorney right away. If you do not know
     referral service. If you cannot afford an attorney,                                                             an attorney, you may want to call an attorney
                                                          you may be eligible for free legal services from a
    these nonprofit groups at the California Legal Servic                                                       nonprofit legal services program. You can locate
                                                              es Web site (www.fawhelpcalifornia.org), the Califor
     (www.courtinfo.ca,gov/selfhelp), or by contac                                                                    nia Courts Online Self-Help Center
                                                     ting your local court or county bar association. NOTE
    costs on any settlement or arbttration award of                                                             : The court has a statutory lien for waived fees
                                                        $10,000 or more in a civil case. The court's lien                                                          and
    lAVlSO! Lo han demandado. Sf no responde dentro                                                         must be paid before the court wiil dismiss the case.
                                                               de 30 dlas, la corte puede  decidir en su contra sin escuchar su versidn.
    continuacidn.                                                                                                                             Lea la informacidn a
        Tiene 30 D%AS DE CALENDARIo despues de que
                                                                 le entreguen esta citacion y papeles legales para
    corte y hacer que se entregue una copia al deman                                                           presentar una respuesta por escrito en esta
                                                       dante. Una carta o una Ilamada telefdnica
    en formato legal correcto si desea que procesen                                               no lo protegen. Su respuesta por escrito tiene
                                                      su caso en la corte. Es posible que haya un formul                                           que estar
    Puede encontrar estos formularios de la corte y                                                       ario que usted pueda usar para su respuesta.
                                                    mis informacidn en el Centro'de Ayuda de las Cortes
    bib/loteca de leyes de su condado o en /a corte                                                          de Ca/ifornia (www.sucorte.ca.gov), en la
                                                    que le quede mds cerca. Si no puede pagar /a cuota
    que le de un formularlo de exencidn de pago de                                                         de presentacion, pida a/ secretario de /a corte
                                                     cuotas. Si no presenta su respuesta a tiempo
   podr3 quitar su sueldo, dinero y bienes sin mas                                                 , puede perder e/ caso por incumplimiento y/a corte
                                                    advertencia.                                                                                          /e
       Hay otros requisitos legales. Es recomendable que llame
   remisidn a abogados. Si no puede pagar a un aboga              a un aboga do inmed  iatamente. Si no conoce a un abogado, puede llamar
                                                         do, es posible que cumpla con los requisitos para                                    a un servicio de
   programa de servicios lega/es sin fines de lucro. Puede                                                   obtener servicios legales gratuitos de un
                                                             encontrar estos grupos sin flnes de lucro en el
   (www.lawheipcaiifornia.org), en e/ Centro de Ayuda                                                        sitio web de California Legal Services,
                                                        de las Cories de California, (www.sucorte.ca.g
   colegio de abogados locales. AVISO: Por ley, la                                                     ov) o poniendose en contacto con la corte o
                                                     corte tiene derecho a reclamar las cuotas y los costos                                           e/
   cualquier recuperacldn de $10,000 o mas de valor                                                          exentos por imponer un gravamen sobre
                                                       recibida mediante un acuerdo        o una concesion de arbitraje en un caso de derech
   pacqar el qravamen de la corte antes de que la                                                                                                       o civil. Tiene que
                                                         corte Dueda desechar el caso.
 The name and address of the court is:
 (EI nombre y direccion de la corte es):
                                                                                                                    ~
                                                                                                                    N mE o         ~    ~~     0    O    V   2'7
 Riverside Superior Court
 4050 Main Street
 Riverside, CA. 92501
 The name, address, and telephone number of plainti
                                                      ff's attorney, or plaintiff without an attorney, is:
 (Ef nombre, la direccion y el numero de telefono del aboga
 Sam Ryan Heidari, Esq. 302555                                do del demandante, o del demandante que no tiene
                                                                                                               abogado, es):
 3530 Wilshire Blvd., Suite 710HEIDARI LAW GROUP, PC
 Los Angeles, California 90010 (213) 884-4881

 (Fha
    c      )                                                                 Clerk, by
                                              ~~~ ~. 6 Z0il :
         iroor or service ot tnis summons, use Nroot ot                      (Secretario)
                                                        servlce ot 5ummons (torm hu5-u7u).)
                                                                                               ~- ~ ~~~.~1~~~~,~                                                     (
         prueba de entrega de esta citacidn use e/ formu
                                                           lario Proof of Service of Summons, (POS-010)).
  [SEAL]                              NOTICE TO THE PERSON SERVED: You are serve
                                                                                           d
                                      1. ~     as an individual defendant.
                                      2.      as the person sued under the fictitious name of (spec
                                                                                                    ify):


                                              3. ®      on behalf of (specify): POLLAR TREE STORES,INC
                                                  under:           CCP 416.10 corpora fon
                                                                                                                                 CCP 416.60 (minor)
                                                                   CCP 416.20 (defunct corporation)
                                                                                                                          ~      CCP 416.70 (conservatee)
                                                                   CCP 416.40 (association or partnership)
                                                                                                                                 CCP 416.90 (authorized person)
                                                                   other (specify):
                                              4. ®      by personal delivery on (date):

Form Adopled fo~ f~andalory, Use                                                                                                                                    Page 1 ot 1
 Judiclal Counci o Califomia
                                 ('`~r~ '
                                 l~Ll.) ~S@r@tlal
 SUM-100 [Rev. July 1, 2009]                                                                                                           Code of Civll Procedure §§ 412.20, 465
                                       , r-
                                 ce6.com i t~FoYiE1S"                                                                                                    ~vww.cour(info.ca.gov
                                                                                                                    Patricia             Beck
Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 3 of 18 Page ID #:10



        1    SAM RYAN HEIDARI, ESQ. SBN: 302555
             TxoMAs J. MILETIC, ESQ. SBN: 273332
        2    HEIDARI LAW GROUP, PC                                              [FaL~CD          RNIA
             3530 Wilshire Blvd., Suite 710                                 SUPECOUNIYOFTRIVERIDE
        3    Los Angeles, Califoniia 90010
             Telephone: (213) 884-4881                                           F-EB 1 6 202i
        4    Facsin-ule: (213) 884-4588
             E-mail: Eservice@HeidariLawGrolip.com                            L. V9LhANUEi/A
        5
            Attorneys.for Plazntiff,
        6   PATRICIA BECK
        7

        8                       SUPERIOR COURT OF THE STA'g'E OF CALIFORNIA
                                                  COUNTY OF RIVERSIDE
       9

   10
                                                                Case No. CVRO         21.Q Q g 2 7
   11       PATRICIA BECK, an individual,
   12                                                          COlVIPLAINT FOR DAMAGES AND
                                                               DEMAND FOR JURY TRIAL
                                   Plaintiff,
   13
                    vs.
   14

   15 ~DOLLAR                                                   Amount demanded exceeds $25,000
                   TREE STORES, INC., and DOES 1
   16 ~ throug h 50, inclusive,

   17                      Defendants.

   18
                                                                                 ~4
   19

   20 '

   21               COMES NOW Plaintiff, PATRICIA BECK, for causes of action
                                                                                        against the Defendants,
   22       and each of them, who hereby alleges the following:

  23                                            JURISDICTION AND VENUE
  24                1.      This action arises from. a trip and fall accident that occurred on or
                                                                                                  about June 19,
  25        2020, at a Dollar Tree retail store, store no. 4073, located at 12625
                                                                                     Frederick Street D, Moreno
  26        Valley, California 92553. The store placed liand-held shopping basket
                                                                                       s in the cashier checkout
  27        aisle that catised Plaintiff to fall and sustain severe injurie
                                                                             s. (hereinafter refeired to as the
  28        "INCIDENT").



                                 COMPLAINT FOR DAMAGES AND DEMAND rOR JURY TRIAL
Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 4 of 18 Page ID #:11




    1                                             THE PARTIES
    2           2.      Plaintiff PATRICIA BECK ("BECK") is and was at all times mentioned herein a
    3   resident of the County of Riverside in the State of California.
    4           3.      Plaintiff is informed and believes, and thereupon alleges, that Defendant DOLLAR
    5    TREE STORES, INC., ("DOLLAR TREE") is a corporation with its principal place of business
    6    in Chesapeake, Virginia, and was at all times mentioned herein a business operating in and
    7   registered to do business in the State of California.
    8           4.      The true names and capacities, whether individual, corporate, associate,
    9    governmental, or otherwise of DOES 1 through 50, inclusive, are unknown to Plaintiff at this time,
   10   who therefore sues said Defendants by such fictitious names; and when the true names and
   11    capacities of said Defendants are ascertained, Plaintiff will amend this Complaint accordingly.
   12   Plaintiff is informed and believes, and thereupon alleges, that each of the Defendants designated
   13   herein as a DOE was negligent and is responsible in some manner for the events and happenings
   14   herein referred to and their negligence proximately caused the injuries and damages sustained by
   15   Plaintiff as herein alleged, either through said Defendants' own negligent conduct or through the
   16    conduct of their agents, servants, or employees, or in some other manner.
   17           5.      At all times relevant herein, each Defendant was the principal, agent, servant,
   18    employer, employee, supervisor, assistant, joint venture, co-partner and/or consultant of each other
   19    and, at all times relevant hereto was acting within the course and scope of such agency or
   20   relationship.
   21                                     FIRST CAUSE OF ACTION
   22                                                Negligence
   23                                 (By Plaintiff Against All Defendants)
   24           6.      Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of this
   25   Complaint as though fully set forth herein, and incorporates the same herein by reference.
   26           7.      At the time of the INCIDENT, Plaintiff BECK was inside the store at one of
   27   Defendant DOLLAR TREE stores located at 12625 Frederick Street D, Moreno Valley, California
   28 1 92553. As there was only a single checkout line, a new checkout lane was opened, and Plaintiff


                                                          2
                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 5 of 18 Page ID #:12




    1   was invited to be the first customer in the newly opened lane. Plaintiff entered the aisle to put her
    2   items on the conveyor belt and fell over due to the unsafe premises, including but not limited to,
    3   hand-held shopping baskets being on the floor in the aisle of the lane.
    4           8.     At the time of this accident, and all relevant times prior thereto, Defendant
    5   DOLLAR TREE and DOES 1 through 50, so negligently maintained, supervised, operated,
    6   controlled, owned, entrusted, and/or managed the subject premises, including but not necessarily
    7   limited to failing to inspect the subject premises adequately to discover unsafe conditions, or to
    8   repair or remove unsafe conditions adequately, or provide adequate warning of any unsafe
    9   conditions which could reasonably be expected to harm others, and/or failed to train its staff
   10   adequately. As a direct and legal result of Defendant DOLLAR TREE'S actions and/or omissions,
   11   Plaintiff was substantially injured.
   12           9.     As a direct, proximate, foreseeable, and legal result of the conduct of the
   13   Defendants, and each of them, Plaintiff was hurt and injured in her health, strength, and activity,
   14   sustaining injury to her body, shock and injury to her nervous system and person, all of which said
   15   injuries have caused and continue to cause Plaintiff great mental, physical, and nervous strain, pain
   16   and suffering. Plaintiff is informed and believes, and thereupon alleges, that Plaintiff will continue
   17   to suffer from her injuries, all to Plaintiff's general damage in an amount according to proof.
   18           10.    As a direct, proximate, foreseeable, and legal result of the conduct of the
   19   Defendants, and each of them, Plaintiff was required to and did employ physicians and surgeons
   20   and various healthcare providers to examine, treat, and care for Plaintiff and did incur medical,
   21   therapeutic, and related expenses in an amount according to proof. Plaintiff is informed and
   22   believes, and thereon alleges, that Plaintiff will incur riiedical, therapeutic and related expenses in
   23   the future, in an amount according to proof.
   24                                    SECOND CAUSE OF ACTION
   25                                            Premises Liability
   26                                 (By Plaintiff Against All Defendants)
   27           11.    Plaintiff repeats and re-alleges the allegations of the preceding paragraphs of this
   28   Complaint as though fully set forth herein, and incorporates the same herein by reference.


                                                           3
                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 6 of 18 Page ID #:13




    1            12.    At the time of the INCIDENT, Defendant DOLLAR TREE owned, leased,
    2   i occupied, and/or controlled the premises and failed to use reasonable care to keep the premises in
    3   I a reasonably safe condition. Further, DOLLAR TREE failed to discover the unsafe condition and
    4    failed to repair, replace, or give adequate warning of anything that could be reasonably expected
    5    to harm others.
    6            13.    DOLLAR TREE was negligent in the use and maintenance of the premises when
    7    leaving hand-held shopping baskets in the aisle just after opening the checkout lane and inviting
    8    Plaintiff BECK into the lane.
    9            14.    Plaintiff BECK sustained severe injuries when the shopping baskets caused her to
   10    fall on the ground, breaking her femur bone from the impact, among other injuries sustained.
   11            15.    DOLLAR TREE'S negligence in maintaining the premises, including, but not
   12    limited to, the placement of and/or failure to remove the shopping baskets prior to or upon opening
   13    the checkout lane, was a substantial factor in causing Plaintiff BECK' S harm.
   14            16.    As a direct, proximate, foreseeable, and legal result of the conduct of the
   15    Defendants, and each of them, Plaintiff was hurt and injured in her health, strength, and activity,
   16    sustaining injury to her body, shock and injury to her nervous system and person, all of which said
   17    injuries have caused and continue to cause Plaintiff great mental, physical, and nervous strain, pain
   18    and suffering. Plaintiff is informed and believes, and thereupon alleges, that Plaintiff will continue
   19    to suffer from her injuries, all to Plaintiff's general damage in an amount according to proof.
   20            17.    As a direct, proximate, foreseeable, and legal result of the conduct of the
   21    Defendants, and each of them, Plaintiff was required to and did employ physicians and surgeons
   22    and various healthcare providers to examine, trdat, and care for Plaintiff and did incur medical,
   23    therapeutic, and related expenses in an amount according to proof. Plaintiff is informed and
   24    believes, and thereon alleges, that Plaintiff will incur medical, therapeutic and related expenses in
   25    the future, in an amount according to proof.
   26    //

   27    //

   28    //


                                                     4
                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 7 of 18 Page ID #:14




    1          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
    2   follows:
    3          1.       For general damages according to proof;
    4          2.       For special damages according to proof;
    5          3.       For costs of suit incurred herein;

    6          4.       For interest on damages to the extent available under California law; and

    7          5.       For such other and further relief as this Court deems just and proper.

    8

    9   Dated: February 3, 2021                                  HEH)ARI LAW GROUP, PC

   10
                                                                 By:_      '
   11                                                            Sam Ryan Heidari, Esq.
                                                                 Thomas J. Miletic, Esq.
   12                                                            Attorneys for Plaintiff,
                                                                 PATRICIA BECK
   13
                    ~
   14
                                         DEMAND FOR JURY TRIAL
   15
               Plaintiff hereby demands a trial by jury as to all issues so triable.
   16

   17
        Dated: February 3, 2021                                  HEH)ARI LAW GROUP, PC
   18

   19                                                            By:      •              tl~
                                                                 Sam Ryan Heidari, Esq.
   20                                                            Thomas J. Miletic, Esq.
                                                                 AttoYneysfor Plaintiff,
   21                                                            PATRICIA BECK
   22

   23

   24

   25

   26
   27
   28


                                                             5
                              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
            Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 8 of 18 Page ID #:15
           TORNEY OR PARTY WITHOUT ATTORNEY (Name,
                                                       State Bar number, and address):
                                                                                                                                                                              CM-0'10
           Sam Ryan Heidari, Esq. 302555                                                                                                     FOR COURT USE ONLY
           HEIDARI LAW GROUP, PC
           3530 Wilshire'B1vd'., Suite 710
           Los Angeles, California 90010
                   TELEPHONENO.: (213)         884-4881                  FAxNO.:     (213)           884-4588                                             ~~__E         D
            ATToRNEYFOR(Name): PATRICIA BECK                                                                                             SUPE~R~0u"TR    RNIA
                                                                                                                                                 OF VS~gD
                                                                                                                                                COUNTY
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF Rivers
                                                                            ide
          STREETADDRESs:4050 Main Street
            MAILINGADDRESS:40J
                            S 0 Main Street                                                                                                       FEB 16 20ZI
            CI7'YANDZIPCODE:Rlverslde, CA. 9250
                                                1                                                                                            ~. ViLLAi`4UEifA
               BRANCHNAME:Rlverslde Hlstorlc
                                               Courthouse
           CASE NAME: Beck v.                Do11ar Tree Store,                              Inc .

             CIVIL CASE COVER SHEET                                      Complex Case Designation
      ~       Untimited                                                                                                   CASE NUMBER:
                        F—I Limited
              (Amount
              demanded
                            (Amount
                                     demanded is
                                                                      E3 Counter                     Joinder                                                             7
                                                                Filed with first appearance by defendant                  JUDGE:
              exceeds $25 000) $25,000 or less)                     (Cal. Rules of Court, rule 3.402                      DEPT.:
                                               ItemS 7-6 UetOIN mUSt De COm teted
                                                                                  See lnStfuQtlOnS On pao
     1. Check one box below for the case type that best                                                                        2.
                                                        describes this                       case:    '
          Auto Tort
                                                                      Contract

          B     Auto (22)
                Uninsured motorist (46)
          Other PI/PD/WD (Personal Injury/Property
                                                                            Breach of contract/warranty (06)
                                                                            Rule 3.740 collections (09)
                                                                            Other collections (09)
                                                                                                                       Provisionally Complex Civil Litigation
                                                                                                                       Cal. Rules of Court, rules 3.400-3.403)
                                                                                                                           Antitrust/'Trade regulation (03)
                                                                                                                           Construction defect (10)
          Damage/Wrongful Death) Tort                                       Insurance coverage (1B)                        Mass tort (40)
              Asbestos (04)                                                 Other contract (37)                            Securities litigation (28)
              Product liability (24)                                 Real Property                                         Environmental/Toxic tort (30)
               Medical malpractice (45)                              ®                                                      Insurance coverage claims arising from the
                                                                            Eminent domain/Inverse
               Other PI/PD/WD (23)                                                                                         above listed provisionally complex case
                                                                           condemnation (14)
          Non-PqPDMlD (Other) Tort                                         Wrongful eviction (33)                          types (41)
               Business tortlunfair business practice (07)                 Other real property (26)                   Enforcement of Judgment
              Civil rights (08)                                      Unlawful Detainer                                0   Enforcement of judgment (20)
              Defamation (13)
                                                                         Commercial (31)                             Miscellaneous Civil Complaint
              Fraud (16)
                                                                         Residential (32)                                RICO (27)
              Intellectual property (19)
                                                                         Drugs (38)
              Professional negligence (25)                                                                           B Other complaint (not specified above) (42)
              Other non-PI/PD/WD tort (35)                          Judicial Review                                  Misceltaneous Civil Petition
                                                                        Asset forfeiture (05)                            Partnership and corporate governance (21)
       Employment                                                          Petition re: arbitration award (11)
          Wrongful termination (36)                                                                                  ~   Other petition (not specif/ed above) (43)
                                                                           Writ of mandate (02)
       ti Other employment (15)                                            Other judicial review (39)

 2. This case r—A is            ® is not       complex under ruie 3.400 of the California Rules of Court.
    factors requiring exceptional judicial management:                                                         If the case is complex, mark the
    a.Ei Large number of separately represented parties
                                                                       d. ~ Large number of witnesses
     b.       Extensive motion practice raising difficult or novel     e.       Coordination with related actions pending in one or more
              issues that will be time-consuming to resolve
    c. Q Substantial amount of documentary evidence                             in other counties, states, or countries, or in a federal courtcourts
 3. Remedies sought (check all that apply): a. ® monet                 f.  ® Substantial postjudgment judicial supervision
                                                                ary b. ® nonmonetary; declaratory or injunctive relief
 4. Number of causes of action s eclfy):                                                                                      c.       punitive
 5. This case      L3 is               is not    a class action suit.
 6. If there are any known related cases, file and serve a
                                                              notice of related case. (You may use form CM-0i5.)
Date: 2/3/2021
 qam Ryan HPdari
                                                                                                                      ' lvze~
                                (TYPE OR PRINT NAME)
                                                                                         ~                     (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)


                                                                              CE     fVOTI
   o Plaintiff must file this cover sheet with the first paper filed in
                                                                        the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code, or Welfare and Institutions
                                                                               Code). (Cal. Rules of Court, rule 3.220.) Failure to file may
     in sanctions.                                                                                                                           result
   o File this cover sheet in addition to any cover sheet require
                                                                                   d by local
                                                                              court rule.
   ta If this case is complex under rule 3.400 et seq. of the California
      other parties to the action or proceeding.
                                                                          Rules of Court, you must serve a copy of this cover sheet on atl
   a Unless this is a collections case under rule 3.740 or a complex
                                                                         case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                              1 of 2
Fonn Adopted for Ma~datoty Use ~~r~.
Judlcial Councll 0f Ca2itomia     ts   Essential                  CIVIL CASE COVER SHEET                                       Cal. Rules of Court rulea 2.3Q. 3.220„1.400-3.403 ~740;
CM-010 [Rev. July 1, 0071       ~~ m                                                                                                 Cal. Standards of Judic~al Admimstrranon, std. 3.10
                                       ~FOrn1S-
                                                                                                                                                                www.courtinlo.ca. ov
                                                                                                                        Patricia Beck
       Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 9 of 18 Page ID #:16


                                                                                                                                             CM-010
                                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first pa er, the Civif Case Cover Sheet contained on page 1. This mformation will be used to compile
statistics about the types and numbers ofpcases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, senrices, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the approprnate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.

                                                                 CASE TYPES AND EXAMPLES
Auto Tort                                             Contract
                                                         Breach of Contract/Warranty (06)               Provisionally Complex Civil Litigation (Cal.
   Auto (22)-Personal Injury/Property                                                                   Rules of Court Rules 3.400-3.403)
       Damage/Wrongful Death                                  Breach of Rental/Lease
                                                                  Contract (not unlawfu/ detainer          Antitrustlfrade Regulation (03)
   Uninsured Motorist (46) (if the                                                                         Construction Defect (10)
       case involves an uninsured                                      or wrongful eviction)
                                                              Contract/Warranty Breach-Seller              Claims Involving Mass Tort (40)
       motorist claim subject to                                                                           Securities Litigation (28)
       arbitration, check this item                               Plaintiff (not fraud or negligence)
                                                              Negligent Breach of Contract/                Environmental/Toxic Tort (30)
       instead of Auto)                                                                                    Insurance Coverage Claims
                                                                  W arranty
Other PI/PD/WD (Personal Injury/                              Other Breach of Contract/Warranty                 (arising from provisional/y comp/ex
Property Damage/Wrongful Death)                          Collections (e.g., money owed, open                    case type listed above) (41)
Tort                                                          book accounts) (09)                       Enforcement of Judgment
    Asbestos (04)                                             Collection Case-Seller Plaintiff             Enforcement of Judgment (20)
         Asbestos Property Damage                             Other Promissory Note/Collections                 Abstract of Judgment (Out of
         Asbestos Personal Injury/                                Case                                               County)
                Wrongful Death                           Insurance Coverage (not provisionally                  Confession of Judgment (non-
    Product Liability (not asbestos or                        complex) (18)                                          domestic re/ations)
         toxic%nvironmentat) (24)                             Auto Subrogation                                  Sister State Judgment
    Medical Malpractice (45)                                  Other Coverage                                    Administrative Agency Award
         Medical Malpractice-                            Other Contract (37)                                         (not unpaid taxes)
              Physicians & Surgeons                           Contractual Fraud                                 Petition/Certification of Entry of
         Other Professional Health Care                       Other Contract Dispute                                 Judgment on Unpaid Taxes
              Malpractice                             Real Property                                             Other Enforcement of Judgment
    Other PI/PD/WD (23)                                  Eminent Domain/Inverse                                      Case
         Premises Liability (e.g., slip                       Condemnation (14)                         Miscellaneous Civil Complaint
              and fall)                                  Wrongful Eviction (33)                            RICO (27)
         Intentional Bodily Injury/PD/WD                 Other Real Property (e.g., quiet title) (26)       Other Complaint (not specified
              (e.g., assau[t, vandalism)                      Writ of Possession of Real Property               above) (42)
         Intentional Infliction of                            Mortgage Foreclosure                              Declaratory Relief Only
               Emotional Distress                             Quiet Title                                       Injunctive Relief Only(non-
         Negligent Infliction of                              Other Real Property (not eminent                       harassment)
               Emotional Distress                             domain, landlord/tenant, or                       Mechanics Lien
         Other PI/PD/WD                                       foreclosure)                                      Other Commercial Complaint
Non-PUPD/WD (Other) Tort                                                                                             Case (non-tort/non-comp/ex)
                                                      Unlawful Detainer                                         Other Civil Complaint
    Business Tort/Unfair Business                        Commercial (31)
         Practice (07)                                                                                               (non-tort/non-complex)
                                                         Residential (32)
    Civil Rights (e.g., discrimination,                  Drugs (38) (if the case involves illegal       Miscellaneous Civil Petition
            false arrest) (not civil                          drugs, check this item; othenvise,           Partnership and Corporate
           harassment) (08)                                   report as Commercia/ or Residential)              Governance (21)
    Defamation (e.g., slander, libel)                                                                       Other Petition (not specified
         (13)                                         Judicial Review                                           above) (43)
    Fraud (16)                                           Asset Forfeiture (05)                                  Civil Harassment
    Intellectual Properry (19)                           Petition Re: Arbitration Award (11)                    Workplace Violence
    Professional Negligence (25)                         Writ of Mandate (02)                                   Elder/Dependent Adult
         Legal Malpractice                                    Writ-Administrative Mandamus                           Abuse
                                                              Writ-Mandamus on Limited Court                    Election Contest
         Other Professional Malpractice                          Case Matter
            (not medica/ or legaf)                                                                              Petition for Name Change
                                                              Writ-Other Limited Court Case                     Petition for Relief from Late
    Other Non-PI/PD/WD Tort (35)                                 Review                                              Claim
Employment                                               Other Judicial Review (39)                             Other Civil Petition
    Wrongful Termination (36)                                 Review of Health Officer Order
    Other Employment (15)                                     Notice of Appeal-Labor
                                                                  Commissioner Appeals
CM-010 [Rev. July 1, 2007]   C   ,r-=a   Essential             CIVIL CASE COVER SHEET                                                         Page 2 of 2

                             ceb.com     ,r5jForms-                                                      Patricia Beck
Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 10 of 18 Page ID #:17



              SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
                                                         Historic Court House
                                                 4050 Main Street, Riverside, CA 92501
Case Number:          CVR12100827

Case Name:            BECK vs DOLLAR TREE STORES INC


Sam Ryan Heidari
3530 WILSHIRE BLVD SUITE 710
LOS ANGELES, CA 90010



                                    NOTICE OF CASE MANAGEMENT CONFERENCE

 The Case Management Conference is scheduled as follows:

              .+5         r.    .   s   a r.>>           ::s . •ti ~w
                 .<                               4~ X,;d-.               .       .fiw""9 - r -                ~        .
                                                                                                      ;pe v-
                                                                                                  ... '            ro

                         08/23/2021                                     8:30 AM                       Department 3
               Location of Hearing:
                                           4050 Main Street, Riverside, CA 92501


 No later than 15 calendar days before the date set for the case
                                                                   management conference or review, each party must
 file a case management statement and serve it on all other
                                                              parties in the case. CRC, Rule 3.725.
 The plaintiff/cross-complainant shall serve a copy of this notice on
                                                                      all defendants/cross-defendants who are named
 or added to the complaint and file proof of service.

 Any disqualification pursuant to CCP Section 170.6 shall be filed in accord
                                                                             ance with that section.

            Interpreter services are available upon request. If you rieed
                                                                           an interpreter, please complete and submit the online
 ~ 1)) ~    Interpreter Request Form (https:/hiverside.courts.ca.gov/Divisions
                                                                                 /Interpreterinfo/ri-in007.pdi7 or contact the cterk's
            office and verbally request an interpreter. AII requests must be
                                                                             made in advance with as much notice as possible,
   ~        and prior to the hearing date in order to secure an interpreter.
            Assistive listening systems, computer-assisted real time captioni
                                                                               ng, or sign language interpreter services are
            available upon request if at teast 5 days notice is provided. Contact
                                                                                    the Office of the ADA Coordinator by calling
            (951) 777-3023 or TDD (951) 777-3769 between 8:00 am and
                                                                             4:30 pm or by emailing ADA@riverside.courts.ca.gov
            to request an accommodation. A Request forAccommodations
                                                                               by Persons With Disabilities and Order (form MC-
            410) must be submitted when requesting an accommodation. (Civil
                                                                                   Code section 54.8.)
    Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 11 of 18 Page ID #:18




                                                     CERTIFICATE OF MAILING
       I certify that I am currently employed by the Supe
                                                          rior Court of California, County of Riverside, and
       party to this action or proceeding. In my capacity,                                                   that I am not a
                                                            I am familiar with the practices and procedures
       connection with the mailing of correspondence.                                                        used in
                                                        Such correspondence is deposited in the outgo
       Superior Court. Outgoing mail is delivered to and                                                   ing mail of the
                                                           mailed by the United States Postal Service,
       same day in the ordinary course of business. I                                                    postage prepaid, the
                                                       certify that I served a copy of the Notice of Case
       Conference on this date, by depositing said copy                                                     Management
                                                         as stated above.

      Dated: 02/24/2021
                                                                  W. SAMUEL HAMRICK JR.,
                                                                  Court Executive Officer/Clerk of Court



                                                                 by:
                                                                       6;~.
cl-hot:nic:                                                            L. Villanueva, Deputy Clerk
(uo. m:o6no)
Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 12 of 18 Page ID #:19



             SUPERlOR COURT OF CALIFORNIA, COUN
                                                                                         TY OF RI!/ERSIDE
                                                  Historic Court House
                                          4050 Main Street, Riverside, CA 9250
                                                                               1
Case Number:        CVR12100827

Case Name:         BECK vs DOLLAR TREE STORES INC


PATRICIA BECK




                                NOTICE OF CASE MANAGEMENT CON
                                                              FERENCE

 The Case Management Conference is sche
                                                 duled as follows:

                                                           pr
                                                               ~~    ~y
                                                         ,lY,G11r4.~.~:.T

                        08/23/2021                            8:30 AM                     Department 3
              Location of Hearing:
                                      4050 11Aain Street, Riverside, CA 9250
                                                                             1


No later than 15 calendar days before the
                                            date set for the case management confe
file a case management statement and serve                                            rence or review, each party must
                                               it on all other parties in the case. CRC
                                                                                        , Rule 3.725.
The plaintiff/cross-complainant shall serve
                                            a copy of this notice on all defendants/cro
or added to the complaint and file proof of                                             ss-defendants who are named
                                            service.
Any disqualification pursuant to CCP Sect
                                              ion 170.6 shall be filed in accordance with
                                                                                               that section.

           Interpreter services are available upon request.
                                                              If you need an interpreter, please complete and
           Interpreter Request Form (https://riverside.cour                                                       submit the online i
                                                             ts.ca.gov/Divisions/interpreterinfo/ri-in007.pdf)
          office and verbally request an interpreter. AII reque                                                or contact the clerk's
                                                                 sts must be made in advance with as much
  e       and prior to the hearing date in order to secure an                                                  notice as possible, i
                                                                interpreter.
          Assistive listening systems, computer-assiste
                                                          d real time captioning, or sign language interpreter
          avaitable upon request if at least 5 days notice                                                       services are
                                                            is provided. Contact the Office of the ADA Coordinat
          (951) 777-3023 or TDD (951) 777-3769 between                                                               or by calling
                                                               8:00 am and 4:30 pm or by emailing ADA@rivers
          to request an accommodation. A Reguest forAc                                                             ide.c
                                                              commodations by Persons With Disabilities and Orde ourts.ca.gov
          410) must be submitted when requesting                                                                       r (form MC-
                                                     an accommodation. (Civil Code section 54.8.)
     Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 13 of 18 Page ID #:20




                                                       CERTIFICATE OF MAILING
         I certify that I am currently employed by the
                                                       Superior Court of California, County of
         party to this action or proceeding. In my capa                                          Riverside, and that I am not a
                                                         city, I am familiar with the practices and
         connection with the mailing of con-espondenc                                               procedures used in
                                                        e. Such correspondence is deposited in the
         Superior Court. Outgoing mail is delivered                                                      outgoing mail of the
                                                      to and mailed by the United States Postal
         same day in the ordinary course of business.                                              Service, postage prepaid, the
                                                         I certify that I served a copy of the Notice of
         Conference on this date, by depositing said                                                     Case Management
                                                       copy as stated above.

         Dated: 02/24/2021
                                                                    W. SAMUEL HAMRICK JR.,
                                                                    Court Executive Officer/Clerk of Court



                                                                    by: 6;~ .
                                                                              cty "X010—
cl-%,oc:n(c                                                             L. Villanueva, Deputy Clerk
(Itcv. o:trn(u-1u)
 Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 14 of 18 Page ID #:21



              SUPERI®R COURT ®F CALIF®RNIA
                                           , COUhlTY OF RIVERSIDE
                                                  Historic Court House
                                          4050 Main Street, Riverside, CA
                                                                                   92501
Case Number:        CVR12100827

Case Name:          BECK vs DOLLAR TREE STORES
                                               INC

DOLLAR TREE STORES INC




                                NOTICE OF CASE iVIANAGEME
                                                                          NT CONFERENCE

 The Case Management Conference
                                         is scheduled as follows:



                        08/23/2021                         8:30 AiVI                     Department 3
              Location of Hearing:
                                      4050 Main Street, Riverside, CA
                                                                                 92501


No later than 15 calendar days befo
                                      re the date set for the case managem
file a case management statemen                                                ent conference or review, each
                                   t and serve it on all other parties in                                     party must
                                                                          the case. CRC, Rule 3.725.
The plaintiff/cross-complainant shal
                                     l serve a copy of this notice on all defe
or added to the complaint and file                                             ndants/cross-defendants who are
                                   proof of service.                                                            named
Any disqualification pursuant to CCP
                                     Sec     tion 170.6 shall be filed in accordan
                                                                                     ce with that section.

           Interpreter services are available upon
                                                    request. If you need an interpreter, plea
          Interpreter Request Form (https://rivers                                             se complete and submit the online
                                                    ide.c
           office and verbally request an interpreter. ourts.ca.gov/Divisions/Interpreterinfo/ri-in007.pdf) or contact the clerk's
                                                       AII requests must be made in advance
 e        and prior to the hearing date in order to secu                                        with as much notice as possible,
                                                           re an interpreter.
          Assistive listening systems, computer-ass
                                                       isted real time captioning, or sign tanguage
          available upon request if at least 5 days                                                 interpreter services are
                                                     notice is provided. Contact the Office of
          (951) 777-3023 or TDD (951) 777-3769                                                  the
                                                     between 8:00 am and 4:30 pm or by emailingADA Coordinator by calling
          to request an accommodation. A Requ                                                        ADA@riverside.courts.ca.gov
                                                   est forAccommodations by Persons With
          410) must be submitted when requesting                                                Disabilities and Order (form MC-
                                                      an accommodation. (Civil Code section
                                                                                                 54.8.)
      Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 15 of 18 Page ID #:22




                                                         CERTIFICATE OF MAILING
          I certify that I am currently empioy
                                               ed by the Superior Court of Cal
          party to this action or proceeding.                                   ifornia, County of Riverside, and
                                               In my capacity, I am familiar with                                  that I am not a
          connection with the mailing of                                            the practices and procedures use
                                          correspondence. Such correspond                                             d in
          Superior Court. Outgoing maif is                                       ence
                                              delivered to and mailed by the Uni is deposited in the outgoing mail of the
          same day in the ordinary course                                          ted States Postal Service, pos
                                             of business. I certify that I serv                                   tage prepaid, the
          Conference on this date, by dep                                      ed a copy of the Notice of Case
                                            ositing said copy as stated abo                                     Management
                                                                              ve.

         Dated: 02/24/2021
                                                                      W. SAMUEL HAMRICK JR.,
                                                                      Court Executive Officer/Clerk of
                                                                                                       Court


                                                                      by:
                                                                            6k
c1_Illoc•nrC
( tlec. u:4;aG:2R)
                                                                            L. Villanueva, Deputy Clerk
 Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 16 of 18 Page ID #:23

Notice has been printed for the following
                                            Firm/Attorneys or Parties: CVRI2100827

Heidari, Sam Ryan
                                                       BECK, PATRICIA
3530 WILSHIRE BLVD SUITE 710
LOS ANGELES, CA 90010


DOLLAR T.REE STORES INC




                                        Page 7 of 7 Pages
     Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 17 of 18 Page ID #:24


                  SUPERIOR COURT OF CALIFORNIA, COUNTY OF RIVERSIDE
                                                      Historic Court House
                                              4050 Main Street, Riverside, CA 92501

 Case Number:           CVRf2100827

 Case Name:             BECK vs DOLLAR TREE STORES INC



                                           NOTICE OF DEPARTMENT ASSIGNMENT

      The above entitled case is assigned to the Honorable Chad Firetag in Department 3 for AIl Purposes.

      Any disqualification pursuant to CCP section 170.6 shall be filed in accordance with that section.

      The court follows California Rules of Court, Rule 3.1308(a)(1) for tentative rulings (see Riverside Superior Court
      Local Rule 3316). Tentative Rulings for each law and motion matter are posted on the internet by 3:00 p.m. on the
      court day immediately before the hearing at http://riverside.courts.ca.gov/tentativerulings,shtml. If you do not have
      internet access, you may obtain the tentative ruling by telephone at (760) 904-5722.

      To request oral argument, you must (1) notify the judicial secretary at (760) 904-5722 and (2) inform all other
      parties, no later than 4:30 p.m. the court day before the hearing. If no request for oral argument is made by
      4:30 p.m., the tentative ruling will become the final ruling on the matter efFective the date of the hearing.

      The filing party shall serve a copy of this notice on all parties.


                  Interpreter services are available upon request. If you need an interpreter, please complete and submit the online
                  Interpreter Request Form (https://riverside.courts.ca.gov/Divisions/Interpreterinfo/ri-in007.pdf) or contact the clerk's
                  office and verbally request an Interpreter. AII requests must be made in advance with as much notice as possible,
        '®        and prior to the hearing date in order to secure an interpreter.
                  Assistive listening systems, computer-assisted real time captioning, or sign language interpreter services are
                  available upon request if at least 5 days notice is provided. Contact the Office of the ADA Coordinator by calling
                  (951) 777-3023 or TDD (951) 777-3769 between 8:00 am and 4:30 pm or by emailing ADA@riverside.courts.ca.gov
                  to request an accommodation. A Request for Accommodations by Persons Wfth Disabilities and Order (form MC-
                  410) must be submitted when requesting an accommodation. (Civil Code section 54.8.)



      Dated: 02/24/2021                                                W. SAMUEL HAMRICK JR.,
                                                                       Court Executive Officer/Clerk of Court



                                                                       by: C,~, ~        Q~rGlts,.~
                                                                                                      ~
                                                                            L. Villanueva, Deputy Clerk
l:I-\,'c)nAcv
(R—. Q?i lhn 1)
          Case 5:21-cv-00500-SVW-KK Document 1-1 Filed 03/23/21 Page 18 of 18 Page ID #:25


                                                SUPERIOR COURT OF CALIFORNIA,
                                                                                                   COUNTY OF RIVERSIDE
     ❑     BANNING 311 E. Ramsey St., Banning, CA 92220
     ❑     BLYTHE 265 N. Broadway, Blythe, CA 92225                     ❑ MURRIETA 30755-D Auld Rd., Suite
                                                                                                               1226, Murrieta, CA 92563
     ❑     CORONA 505 S. Buena Vista, Rm. 201, Corona                    ❑ PALM SPRINGS 3255 E. Tahquitz
                                                      , CA 92882                                             Canyon Way, Palm Springs, CA 92262
     ❑     HEMET 880 N. State St., Hemet, CA 92543                       ®   RIVERSIDE 4050 Main St., Riverside, CA 92501
     ❑     MORENO VALLEY 13800 Heacock St., Ste. D201,                  ❑ TEMECULA 41002 County Center
                                                         Moreno Va[ley, CA 92553                             Dr., #100, Temecula, CA 92591

    ATTORNEY OR PARTY WITHOUTATTOR                                                                                                                                  RI-CI032
                                   NEY (Name, Sfa(e BarNumber andAddress)
     Sam Ryan Heidari, Esq. 302555                                                                                                FOR COURT USE ONLY
     HEIDARI LAW GROUP, PC
     3530 Wilshire Blvd., Suite 710
     Los Angeles, California 90010
                TELEPHONE NO: 213                                                                                                                      D
                             ~        ~   $84^4881               FAX NO. (Optional):
       E-MAILADDRESS(Opfionaf):
                                                                                       (   213) 884-4588               SUPE~  ~      ~   ~
                                                                                                                                                RNIA
                                  Eservice@heidarilawgroup.com                                                             COUNCTIO' OFRIVERSIDE
          ATiORNEYFOR(Name): pATR
                                          ICIA BECK
                                                                                                                              FES 16 202I
               PLAINTIFFlPETITIONER: PatriC
                                            ia Beck
                                                                                                                         L . 'vly,Liol\I(IEVA

          DEFENDANT/RESPONDENT: DOflar Tree
                                            StOre, Inc.
                                                                                                                CASE NUMBER:            q
                                                                                                                 CVRO              2i®®~~~
                                                                  CERTIFICATE OF COUNSEL

   The undersigned certifies that this maft
                                            er should be tried or heard in the court
   specified below:                                                                  identified above for the reasons

       ®       The action arose in the zip code of:                          92553



      ❑       The action concerns real property locat
                                                                            ed in the zip code of:


      ❑       The Defendant resides in the zip code of:




 For more information on where actions shou
                                              ld be filed in the Riverside County Supe
 to Local Rule 1.0015 at www.riverside.cour                                            rior Courts, please refer
                                            ts.ca.gov.


 I certify (or declare) under penalty of perju
                                               ry under the laws of the State of California
 true and correct.                                                                          that the foregoing is




    Date February 3, 2021




   Sam Ryan Heidari
       (TYPE OR PRINT NAME OF ❑ ATiORNEY ❑ PARTY                                           ®               •
                                                   MAKING DECLARATION)
                                                                                                                (SIGNATURE)

ApprovedfarMandatoryUse
Rlverside Supedor Court                                          CERTIFICATE OF COUNSEL                                                                      Page 1 of 1
RI-CI032 [Rev.08/15l13)                                                                                                                                     LocalRulet.0015
(Refonnatted 01/07/19)                                                                                                        riverside.courls.ca.goWlocaltrms/localfrms.shtml
